Case 2:17-cv-06163-SDW-LDW Document 96 Filed 12/06/19 Page 1 of 2 PageID: 795




SCHNADER HARRISON SEGAL & LEWIS llp
A Pennsylvania Limited Liability Partnership
LISA J. RODRIGUEZ
New Jersey Managing Partner
Woodland Falls Corporate Park
220 Lake Drive East, Suite 200
Cherry Hill, New Jersey 08002-1165
Phone: (856) 482-5222
ljrodroguez@schnader.com

STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.
                                                                Attorneys for Defendant
Dennies Varughese
                                                                     Cipla Limited
Uma N. Everett
Joseph H. Kim
Joshua I. Miller
Robert C. Millonig
1100 New York Ave., N.W.
Washington, DC 20005-3934
Phone: (202-772-8511
dvarughe@sternekessler.com
ueverett@ sternekessler.com
josephk@sternekessler.com
jmiller@ sternekessler.com
bobm@sternekessler.com

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



CELGENE CORPORATION,

                             Plaintiff,                          Civil Action

       v.                                              No. 2:17-cv-06163-SDW-LDW

CIPLA LIMITED,
                                                NOTICE OF WITHDRAWAL OF
                             Defendant.         JOSHUA I. MILLER


TO THE CLERK OF THE COURT:


       PLEASE TAKE NOTICE that Joshua I. Miller of Sterne, Kessler, Goldstein & Fox P.L.L.C.

hereby withdraws his appearance as counsel for Defendant in the above-captioned matter.

                                                                                PHDATA 7112729_1
Case 2:17-cv-06163-SDW-LDW Document 96 Filed 12/06/19 Page 2 of 2 PageID: 796




                                 Respectfully submitted,




Dated: December 6, 2019              s/ Lisa J. Rodriguez
                                 Lisa J. Rodriguez
                                 SCHNADER HARRISON SEGAL & LEWIS LLP
                                 220 Lake Drive East, Suite 200
                                 Cherry Hill, NJ 08002-1165
                                 (856) 482-5741
                                 ljrodriguez@schnader.com

                                 Attorney for Defendant Cipla Limited




                                     2                                  PHDATA 7112729_1
